Citation Nr: 0210324	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for irritable bowl syndrome.

(The issues of entitlement to service connection for post 
traumatic stress disorder and a left ankle disability, will 
be the subject of a later decision).


WITNESSES AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran in this case served on active duty from October 
1971 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In a June 2000 rating decision, the RO denied the veteran's 
claim seeking an increased rating in excess of 10 for 
irritable bowl syndrome in addition to his claims seeking 
entitlement to service connection for bilateral foot and 
ankle disabilities.  The veteran perfected a timely appeal of 
the RO's June 2000 rating decision.  In June 2002 the veteran 
testified at a personal hearing before the undersigned Member 
of the Board.  At that time, the veteran withdrew his claims 
seeking entitlement to a bilateral foot disability and a 
right ankle disability.  As such, these claims are not 
presently before the Board for appellate consideration.

By a separate rating decision, dated in May 1997, the RO 
denied service connection for post traumatic stress disorder 
(PTSD).  The veteran perfected a timely appeal with respect 
to this issue as well.  

On July 23, 1999, the Board entered a decision denying the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran, in turn, appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims ("the 
Court").  In a January 2001 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
July 1999 Board decision be vacated and the matter remanded 
for adjudication in light of the recently enacted Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (November 9, 2000).  By a January 2001 order, the Court 
granted the joint motion, and the matter was returned to the 
Board for compliance with directives of the motion.

In August 2001, the Board remanded the veteran's PTSD claim 
to the RO, and the claim is now again before the Board for 
appellate review.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board will undertake additional development of the issues 
of entitlement to service connection for PTSD and a left 
ankle disability.  When development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's and/or his representative's 
response, the Board will prepare a separate decision 
addressing the merits of these issues.


FINDING OF FACT

The evidentiary record is in relative equipoise as to whether 
the veteran's irritable bowl syndrome is moderate, as 
evidenced by disturbances of bowl function with alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran the 
criteria for an increased rating of 30 percent for irritable 
bowl syndrome are met.  38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic 
Code 7319 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular reference to his claim seeking entitlement to 
an increased rating in excess of 10 percent for irritable 
bowl syndrome.  The RO has specifically provided the veteran 
copies of a rating action dated in June and July 2000 and a 
September 2000 statement of the case.  By way of the 
referenced documents, the veteran has been informed of the 
cumulative evidence previously provided to VA, and he has 
been notified of the laws and regulations governing his 
claim, including notice of the VCAA and the reasons for the 
determination made regarding his claim.  Hence, the veteran 
has been informed of the information and evidence necessary 
to substantiate his claim, and he has been afforded an 
opportunity to submit information and evidence.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his increased rating claim.  Most notably, the 
RO has made reasonable efforts to develop the record in that 
the veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact. Copies of the veteran's relevant VA treatment records 
have likewise been associated with the veteran's claims 
folder.  In May 2000 the veteran was provided with a relevant 
VA examination, and a copy of the examination report is of 
record.  Lastly, in June 2002, the veteran provided personal 
testimony at a hearing before the undersigned Member of the 
Board.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claim 
seeking an increased rating for irritable bowl syndrome is 
ready for appellate review.

II.  Increased Rating

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Currently, the veteran's irritable bowl syndrome has been 
rated in accordance with the schedule of ratings pertaining 
to the digestive system.  38 C.F.R. § 4.114.  Specifically, 
the RO has rated the veteran's disability as 10 percent 
disabling under Diagnostic Code 5299-7319.  There is no 
Diagnostic Code "5299", however, when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  A built-up Diagnostic Code number ending with 
"99" will be employed, followed by an additional specific 
code after a hyphen to identify the basis for the assigned 
evaluation.  See 38 C.F.R. §§ 4.20, 4.27 (2001).  The 
"additional specific" Diagnostic Code employed by the RO in 
this particular case, was 7319, which is for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, a 10 percent 
evaluation is warranted for moderate irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) as evidenced by 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation is warranted for severe 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) as evidenced by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

In June 2002 the veteran testified to the effect that it was 
his belief that his irritable bowl syndrome warrants a 30 
percent evaluation under the above-referenced rating criteria 
based on the associated symptomatology that he has been 
experiencing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that a veteran is competent to 
describe the symptoms he experiences.)  The veteran 
specifically indicated that while his irritable bowl syndrome 
(IBS) has resulted in his experiencing alternating bouts of 
diarrhea, it [IBS] is currently and predominately also 
manifested by constipation.  According to the veteran, a 
barium enema revealed he had a persistent narrowing involving 
the distal descending portion of the colon, which was 
attributable to his IBS.  He testified that the portion of 
the medical report which stated that this narrowing was 
responsible for his constipation had some how been omitted.  
The veteran's overall emphasis was that his IBS causes him a 
lot of "problems and pain."  He indicated that his IBS 
interrupted his sleep and "everything else."

Absent the testimony that the veteran provided during his 
June 2002 hearing, the Board observes that the record itself 
does not reflect that the veteran's IBS has ever been 
medically deemed or described as "moderate", as required 
for a 30 percent rating evaluation under Diagnostic Code 
7319.  Nevertheless, medical findings of record are 
consistent with both the veteran's testimony and the actual 
physical manifestations which equate to moderate IBS under 
Diagnostic Code 7319.  A copy of the veteran's May 2000 VA 
examination reflects that he reported a history of 
"constant" stomach cramps and often pain.  It was noted 
that the veteran usually had constipation.  Moreover, when 
the veteran had constipation for more than a couple of days, 
he suddenly developed involuntary bowel movements.  The 
veteran felt that he even lost his last job because of the 
problem with involuntary bowl movements.  A Memorial South 
Health Center treatment record reflects that as far back as 
July 1998, the veteran was already experiencing constipation 
although at this time, it was treated well with fiber.  A 
December 1999 Muskogee VA Medical Center (VAMC) treatment 
record reflects that the veteran presented with complaints of 
constipation and only having one bowl movement during the 
week.  There was an indication that the veteran was using 
Metamucil with no effect.  The veteran was experiencing 
cramping, and the assessment was "constipation change in 
bowl habits."  A subsequent April 2000 Muskogee VAMC 
treatment record also noted, in association with the 
undertaking of a barium enema, that the veteran had a history 
of "constipation change in bowl habits."  Following the 
barium enema, among the impressions, was focal persistent 
narrowing involving the distal descending portion of the 
colon.  (Neither the April 2000 record nor several duplicate 
copies which were also of record, contained any statement 
indicating this narrowing was responsible for the veteran's 
constipation.)

Presently, the Board determines that because the veteran's 
IBS manifestations have been shown above to be consistent 
with the criteria for a 30 percent rating evaluation even in 
the absence of a comprehensive medical examination which has 
never affirmatively made such a determination, a reasonable 
doubt has arisen regarding the degree of the veteran's 
disability.  Under 38 C.F.R. § 3.102, when a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
veteran.  A reasonable doubt is one, which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
in resolving all reasonable doubt in favor of the veteran, 
the Board determines that the veteran's irritable bowl 
disability picture more nearly approximates the criteria for 
a 30 percent evaluation under Diagnostic Code 7319.  
Accordingly, entitlement to an increased rating in excess of 
10 percent is warranted.


ORDER

Entitlement to a rating of 30 percent for irritable bowl 
syndrome is granted subject to the regulations governing the 
payment of monetary awards.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

